Title: To George Washington from Major General William Heath, 27 November 1777
From: Heath, William
To: Washington, George



Dear Genl
Head Qrs Boston Novr 27. 1777

This moment my Express going off I recd the Honor of yours of the 13th Inst. to which I shall pay strict attention. I shall be hapy in every matter of great importance to have a signification of your Excellency’s pleasure, and shall be very cautious how I act without your advice or direction, am most fully sentiment with your Excellency respecting the Troops of the Convention as expressed in your Letter.

General Glover being present has sollicited leave, that during the Flag of Genl Burgoyne in this neighbourhood he may be permitted to visit the Great Sea-port Towns to the Eastward between this and portsmouth which he conceives may be of advantage to us by shewing him how populous our Country really is.
I have consented that Genl Burgoyne should dine with him at his Seat, but object to the further indulgence, thinking it rather impolitick, but Genl Glover is so importunate that I have told him that I would mention the matter to your Excellency, and if you should think proper, I should not afterwards object. I have the Honor to be very respectfully Your Excellency’s Most Obed. Servt

W. Heath


P.S. Mr Butler your Express being out of money has recd fifty Dollars of the D.Q.M. Genl here and Mr McCloskey the Express from Congress Sixty Dollars.


W.H.
